DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 10/18/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 06/07/2021 Applicants elected, without traverse, the invention of Group I (claims 1-4, 11 and 12).  In light of the amendments of 10/18/2021 to claim 7, the subject matter of claim 7 is now included in the elected group.

New Claim Rejections - 35 USC § 112 – Indefiniteness
Necessitated by Claim Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 7 and 11-13 are unclear with regard to the required steps of the claims.  For example the preamble of claim 1 recites a method for “determining whether a subject is at risk of having bronchiolitis obliterans syndrome (BOS)”, where the herm “whether” indicates that the “risk” may or may not be present.  But the alternative presence of the risk in controverted in the preamble by the recitation of “and preventing the risk”, which appear to require that the risk is in fact present in order for it to be prevented.  
This aspect of the claimed methods is further unclear where step iii of claim 1, from which claims 11-13 depend, recites “concluding that the subject is at risk of having BOS when the expression level of TCL1A is lower than the predetermined reference value”, where the term “when” make the “concluding” step conditional upon some particular compared amount.  But there is no active step of in fact detecting that particular compared amount, nor is there any requirement that the particular compared amount is present.  This aspect of the claims makes the recitation of step iv of claim 1, “administering to the subject determined to be at risk a therapeutic amount of immunosuppressive drug to prevent BOS”, unclear because there is not any antecedent basis for any “subject determined to be at risk”.  It is unclear if the recitation in step iv is intended to require that a subject with risk is in fact identified, or if such a treatment is performed if/when a particular compared amount is present but the method encompasses an analysis where a risk is not found to be present.  This aspect of the 
The claims may be made more clear in this regard if amended to be directed to a method “determining that a subject is at risk of having bronchiolitis obliterans syndrome (BOS)”, and including an active step of “detecting an expression level of TCL1A in the biological sample the is lower than the predetermined reference value, and concluding that the subject is at risk of having BOS”.
Claim 7 is unclear for the same reasons as detailed above where claim 7 recites in step iii “concluding that the subject is not at risk of having bronchiolitis obliterans syndrome (BOS) when the expression level of TCL1A is greater than the predetermined reference value”, and in step v “administering to the subject determined not to be at risk of having BOS a progressive reduction of a therapeutic amount of immunosuppressive drugs to prevent BOS”.

Maintained Claim Rejections - 35 USC § 101
Newly Applied as Necessitated by Claim Amendments
Claims 1, 7, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 7, and 11-13 is/are directed to abstract ideas and asserted natural phenomena.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception(s) to which the claims are directed is not integrated into any practical application of the judicial exception(s).

Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong one. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- The claims recite a natural association, as asserted in the specification, between the presence of a particular compared expression level of TCL1A and the risk of having CLAD.  Additionally, the claims are directed to the evaluation of data and information (i.e.:  comparing expression levels) to reach a decision (i.e.:  concluding that a subject is, or is not, at risk).  Such an evaluation of data is a mental process that is an abstract idea.

Step 2A, prong two. The judicial exception(s) to which the claims are directed are not clearly required to be integrated into a practical application.  As detailed above in this Office Action, while the claims recite steps related to administration of immunosuppressive drugs, the administration appears to be applied to a particular subject, where the presence and identification of the particular subject is not a clear requirement of the active steps of the claims.  Thus is appears that at least an embodiment of the claimed methods requires only the comparing of data.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the claims are directed only to steps that are data collection and analysis, which are not additional practical steps.  Even if one were to consider the methods as they may includes obtaining a sample, and detecting mRNA content in the sample, such steps related to analysis of transcript content are routine and conventional in the art.  In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and



Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. 
Furthermore it is noted that the prior art teaches the analysis of gene expression associated with allograft tolerance, and particularly teaches that TCL1A gene expression is associated with graft tolerance (e.g.:  Sagoo et al, 2010). Additionally, Lande et al (2007) teaches the analysis of gene expression in samples from lung transplant subjects using Affymetrix U133A microarrays (e.g.: Figure 1) which includes probes directed to TCL1A transcripts (e.g.: 209995_S_AT).  Thus it is clear that the collection of data consistent with the claimed methods is not inventive.

Where the claims may require only practical steps that have been routinely practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way 

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101.  Applicants’ arguments (p.5 of the Remarks of 10/18/2021) have been fully considered but are not persuasive to withdraw the rejection as maintained above.
Applicants have argued that the amended claims include “the practical application of administering an immunosuppressive drug to prevent the BOS” (i.e.:  as 

Claim Rejections - 35 USC § 112 – Scope of Enablement
Maintained in Part
Newly Applied as Necessitated by Claim Amendments
Claims 1, 7, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the methods as claimed wherein the reference value is a level of TCL1A expression in a blood or lymph sample obtained from a human LTR with a stable transplant, does not reasonably provide enablement for the methods as claimed which generically encompass any reference values.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Nature of the invention and the breadth of the claims
The rejected claims encompass identifying a subject at risk of developing BOS based on a comparison of TCL1A gene expression in a sample from the subject with a predetermined reference value.  The claims any reference values, which can be (but are not limited to) any value of expression of any gene from any biological sample from a human LTR with a stable transplant.
Direction provided by the specification and working example
The specification provides examples (p.11 of the specification) of the analysis of mRNA levels using microarray analysis and qPCR validation blood samples of lung transplant recipients.  The analysis of the specification teaches than in comparing TCL1A mRNA expression in subjects with BOS versus controls with stable allograft transplants, the expression of TCL1A is lower in the subjects with CLAD that is BOS versus the stable controls. 
The specification teaches (e.g.:  p. 4) that the “subject” of the claims refers to any mammals, such as a rodent, a feline, a canine, and a primate. 
The specification teaches (e.g.:  p.4-5) that the TCL1A analyte of the claims may be protein or mRNA molecules.
The specification teaches (e.g.:  p. 6-7) that the “biological sample” refers to any sample type, such as a serum sample, a plasma sample, a urine sample, a blood sample, a lymph sample, or a tissue biopsy.
The specification teaches (e.g.:  p. 7-8) the “predetermined reference value” refers to a threshold value or a cut-off value. That may be determined experimentally, empirically, or theoretically, and that a value can be arbitrarily selected based upon the existing experimental and/or clinical conditions.  Here it is noted that in the detection of BOS the measured TCL1A level from the subject is compared to the TCL1A level from the same sample types in a LTR subject with a stable transplant.
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art with regard to the analysis of gene expression in any sample from a subject is high, the level of unpredictability in 
Similarly, because the claims encompass reference value that may be an expression level from any sample source (e.g. any body fluid type), it is relevant to point out the unpredictability with regard to the analysis of gene expression profiles obtained from different sample types.  Cobb et al (2002) teaches the analysis of gene expression in spleen and liver sample from septic mice.  Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8). It is thus unpredictable as to how one might extrapolate gene expression levels from a PMBC sample (as provided in the instant specification) to the analysis of gene expression in a sample obtained from any other source (e.g. any different tissue, organ, or fluid).
Because the claims do not specific any particular source of the predetermined reference value, it is relevant to point out that Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Quantity of experimentation required
	A large and prohibitive amount of experimentation would have to be performed in order to make and use the claimed invention.  One would have to establish that any sort of predetermined reference value is suitable for comparison with a subject TCL1A level to indicate BOS.  This would require large case:control studies for the analysis of reference samples from different sources (e.g. blood, tissues, saliva), in an attempt to establish that any level of gene can reliably be used as a reference to predict risk of BOS.  Even if such a large amount of experimentation were to be performed, there is no assurance that one would in fact identify a particular comparison of gene expression other than the particular method exemplified by the example of the instant specification.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the provided guidance and the description of the working example, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112.  Applicants’ arguments (p.6-8 of the Remarks of 10/18/2021) have been fully considered but are not persuasive to withdraw the rejection as maintained above.
Initially it is noted that in light of the amendments to the claims, and in view of Remarks including the teachings of Tabrizi et al (2009), the portions of the rejection as it pertains to detection of TCL1A mRNA or protein, and particular sample types in human subjects, is withdrawn.  The rejection is maintained in so far as the claimed methods do 

Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634